Herlihy, J. (concurring).
I concur with the majority opinion that a new trial must be granted as to the Airport Authority because of the error of the trial court in regard to answering the question of the jury. It would not appear that upon the present record the trial court erred in dismissing the complaint as to the individual defendants, however it may be that upon a new trial the evidence presented would establish a cause of action against them. Under such circumstances, the reversal should be as to all defendants in the interests of justice. (See Russell v. New York State Elec. & Gas Corp., 11 A D 2d 298, 303, mot. for lv. to app. den. 12 A D 2d 574.)